internal_revenue_service number release date index number --------------------------------------- ----------------------------------------------------- ---------------------------------- --------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-154151-04 date date ------------------------------- ----------------------- --------------------------- --------------------------- ----------------------- -------------------------- ---------------------- ------------------------- ------------------- ----------------------- decedent wife son son son family_trust date date date date a b c d e law firm dear ---- this is in response to the letter sent by the estate’s representative dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election to treat a marital trust as two separate trusts under sec_26_2652-2 of the generation-skipping_transfer_tax regulations ----------- ----------- ----------- --------------- -------------- ---------------------------------------------- plr-154151-04 the facts and representations submitted are summarized as follows on date decedent and wife established family_trust decedent died on date survived by wife son son son and grandchildren at decedent’s death pursuant to article paragraph of family_trust family_trust was divided into three separate trust shares designated the marital trust the exemption trust and the survivor’s trust decedent’s personal representative timely filed decedent’s form_706 united_states estate and generation-skipping_transfer_tax return the personal representative elected to treat the assets of the marital trust as qualified_terminable_interest_property qtip so that the amount passing to the marital trust qualified for the marital_deduction under sec_2056 in addition the personal representative made a special election under sec_2652 to treat the assets of the marital trust for generation-skipping_transfer gst tax purposes as if the election under sec_2056 had not been made a reverse_qtip_election decedent’s personal representative allocated dollar_figurea of decedent’s gst tax exemption to the exemption trust and allocated the balance of decedent’s gst tax exemption dollar_figureb to the marital trust son died on date survived by two children wife died on date at wife’s death article paragraph c of family_trust directs the trustee to allocate dollar_figurec among the grandchildren of decedent and wife payable first out of the assets of the exemption trust and to the extent necessary out of the assets of the marital trust accordingly the trustee of family_trust allocated dollar_figured of assets from the exemption trust and dollar_figuree of assets from the marital trust to the grandchildren the trustee is to distribute the residue of the marital trust to the issue of decedent and wife by right of representation accordingly the trustee of family_trust is to distribute of the residue to son to son and to each of son 1’s children subsequent to the filing of decedent’s form_706 sec_26_2652-2 of the regulations was issued this regulation provides a transitional rule that allows certain trusts subject_to a reverse_qtip_election to which gst tax exemption had been allocated to be treated as two separate trusts so that only a portion of the trust would be treated as subject_to the reverse_qtip_election and that portion would be treated as having a zero inclusion_ratio the deadline for making the election set forth in the transitional rule was date the personal representative of decedent’s estate first became aware of the provision after date when son acting as personal representative of wife’s estate hired law firm to prepare wife’s form_706 the personal representative of decedent’s estate is requesting an extension of time to elect to treat the marital trust as two separate trusts pursuant to sec_26_2652-2 such that one trust has an inclusion_ratio of zero due to the previous allocation of decedent’s gst_exemption to the marital trust and the other has an inclusion_ratio of one for gst plr-154151-04 tax purposes the reverse_qtip_election would be treated as applying only to the trust with the zero inclusion_ratio sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2652 states that with respect to any trust for which a deduction is allowed under sec_2056 regarding qualified_terminable_interest_property the estate of the decedent may elect to treat all of the property in such trust for purposes of the gst tax provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to that qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and the gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under this section is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement is to be filed before date sec_301_9100-1 provides that the commissioner has discretion to grant a plr-154151-04 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s personal representative is granted an extension of time of days from the date of this letter for making the election under sec_26_2652-2 to treat the marital trust as two separate trusts one of which has a zero inclusion_ratio by reason of decedent's gst_exemption previously allocated to the marital trust the election should be made by completing the statement required in sec_26_2652-2 and submitting the election a copy of the return on which the reverse_qtip_election was made under sec_2652 and a copy of this letter to the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-154151-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure cc
